DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed 16 June 2022.  Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that arguments that do not specifically point out how the claim language patentability distinguishes from the references amount to a general allegation of patentability, and are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 22 recites “wherein the difference between the processed speech waveform data and the waveform data in the vibration database is synchronized with the vibration waveform data stored in the waveform storage unit”.  The specification discloses that “the reception apparatus 20 may check the difference from the vibration DB 30 in a regular or irregular manner and may download new vibration waveform data”, at [0050].  The passage discloses the “checking” of a difference and the downloading of new vibration waveform data, but not the synchronization of the difference between the processed speech waveform data and the waveform data in the vibration database, as claimed.  The specification discusses synchronization between the vibration database and the waveform storage unit, at Fig. 7, [0025], and [0049]; however these citations fail to disclose synchronization particular to “the difference between the processed speech waveform data and the waveform data in the vibration database”, as claimed.
As a result, the limitations of claim 22 constitute new matter, and fail to comply with the written description requirement of 35 USC 112(a).  The limitations of claim 22 will be interpreted commensurate with the specification at [0025] and [0049], which disclose generally that vibration waveform data stored in the vibration waveform unit may be synchronized with the vibration database at regular or irregular intervals or upon request, i.e., new or generated waveform data may be stored in a vibration database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US Patent Application Publication 2013/0311881), in view of Wies et al. (US Patent 7,159,008, “Wies”), further in view of Eagleman et al. (US Publication 2018/0067558 A1, “Eagleman”), further in view of Iwaki (US Publication 2009/0063149 A1).

With regard to Independent Claim 1,
	Birnbaum discloses an information processing apparatus comprising a communication unit configured to receive input information that is inputted through a user interface and meta-information regarding the input information. See e.g., [0089], (user can interact with electronic device which causes metadata to be generated).  See also [0091], (user information causes metadata to be requested from remote device). See also Fig. 5 (520: receive user input).
	Birnbaum further discloses an analysis unit configured to analyze the meta-information in order to specify a vibration type related to the input information. See e.g., [0098], (metadata is then analyzed to determine a haptic effect (vibration type) - this is related to the input information from [0089], [0091].). See also Fig. 5 (530: analyze meta-data).
	Birnbaum further discloses a waveform storage unit configured to store the specified vibration type and vibration data in association with each other.  See e.g., [0098], ("In one embodiment, a database is queried with a haptic identification to determine a haptic effect.") See also Fig. 5 (540: determine haptic effect).
	Birnbaum discloses an output control unit configured to output a tactile stimulus corresponding to the vibration waveform data acquired from the waveform storage unit on a basis of the specified vibration type. See e.g., [0093], (haptic effects are generated and output).  See e.g., Fig. 5 (550, 560 - generate and output signal).
	Birnbaum further discloses wherein the communication unit, the analysis unit, and the output control unit are each implemented via at least one processor, and wherein the waveform storage unit is implemented via a non-transitory computer-readable storage medium. See e.g., Fig. 2, 3 (showing processor 210, memory 220).
	Birnbaum fails to explicitly disclose the input information including vibration waveform data inputted through a transmission user interface of a transmission source apparatus, the transmission source apparatus being separate from the information processing apparatus, and wherein the vibration waveform data generated by processing the speech waveform data inputted on the transmission user interface.
	Wies discloses systems and methods for associating haptic effects with electronic content, similar to Birnbaum.  Furthermore, Wies discloses wherein a user of a device may enter text or speech input into a user interface of a chat messaging application, the text or speech input being associated with a haptic effect, wherein the user device is separate from that of further recipient users.  See col. 13, lines 48-67, in which haptic messages provided to a receiving user receiving spoken messages based on message occurrences or content provided by a sending user.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the vibration communication systems and methods of Birnbaum to include the speech input related haptic effects provided to a receiving user in response to messages sent by a first user as in Wies.  One would have been motivated to make such a combination for the advantage of providing a direct means to express the subtext of a message.  See Wies, col. 1, line 67 through col. 2, line 2.
	Birnbaum and Wies fail to explicitly disclose wherein the vibration waveform data is generated by processing the speech waveform data with a low-pass filter.  Eagleman discloses providing haptic output based on speech information, similar to Birnbaum and Wies.  Furthermore, Eagleman discloses wherein input signals to be sent may be preprocessed with one or more digital techniques, including a low-pass filter, at [0049].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the haptic feedback systems and methods of Birnbaum and Wies to include the low-pass filtration of Eagleman.  One would have been motivated to make such a combination for the advantage of filtering out signal components associated with noise and/or attenuating or accentuating signal components in any other suitable manner.  See Eagleman, [0048].
Birnbaum, Wies, and Eagleman fail to explicitly disclose determining a difference between the processed speech waveform data and vibration waveform data in a vibration database.
Iwaki discloses a speech retrieval apparatus similar to the speech processing systems and methods of Birnbaum, Wies, and Eagleman.  Furthermore, Iwaki discloses wherein a speech input signal waveform is compared to a speech item waveform retrieved from a speech database, and a feature difference calculated, at [0063].  A speech waveform is a type of “vibration waveform”, as sound recording is known to be a transcription of vibrations created by the sound.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the waveform processing of Birnbaum, Wies, and Eagleman to include the speech and vibration waveform difference calculation as in Iwaki.  One would have been motivated to make such a combination for the advantage of providing the most appropriate output based on a speech input retrieval condition.  See Iwaki, [0009].

With regard to Dependent Claim 2,
	Birnbaum discloses wherein the meta-information includes object information regarding a selected object, and the analysis unit specifies the vibration type on a basis of the object.  See e.g., [0089], (user selects specific electronic content that has metadata attached).

With regard to Dependent Claim 3,
	Birnbaum discloses wherein the meta-data includes selected picture information, and the analysis unit analyzes the picture information and specifies the vibration type. See e.g., [0089], (user selects specific electronic content that has metadata attached). See also [0036], (content can include image files), [0038], (lists include images).  See also [0055], (metadata in images used to generate haptic effects).

With regard to Dependent Claim 5,
	Birnbaum discloses wherein the meta-information includes sensor information collected by the transmission source apparatus and the analysis unit analyzes the sensor information and specifies the vibration type. See e.g., [0022], (discussing sensors that collect information such as touch location, pressure, size... etc.), thus the information analyzed in [0089, 0091], etc. is "sensor information" as it is collected by a sensor.

With regard to Dependent Claim 6,
	Birnbaum discloses wherein the communication unit transmits information regarding the vibration type specified by the analysis unit to the transmission source apparatus. See e.g., Fig. 3 (showing multiple devices in communication and capable of communicating any information between them). See also discussion in rejection of claim 1.

With regard to Dependent Claim 7,
	Birnbaum discloses wherein the output control unit acquires the vibration waveform data from an external device including a vibration database on the basis of the specified vibration type in a case where the vibration waveform data associated with the specified vibration type is not stored in the waveform storage unit. See e.g., Fig. 3 (showing data storage 360, which is an external device, but also showing multiple devices in communication and capable of communicating any information between them). The examiner notes that this claim does not discuss what happens in a case where the data is stored in the waveform storage unit, thus a system where the data is always acquired from the external device regardless of whether the data is stored locally will meet this limitation.

With regard to Dependent Claim 16,
	Birnbaum discloses an output configured to output the tactile stimulus on a basis of control by the output control unit. See e.g., [0093], (haptic effects are generated and output).  See e.g., Fig. 5 (550, 560 - generate and output signal).

With regard to Dependent Claim 17,
	Birnbaum discloses the output configured to display a reception user interface regarding an application on a basis of control by the output control unit. See e.g., [0036, 0077], (discussing user interface), see also [0089], (discussing user interacting with a device to generate the metadata via a user interface).

With regard to Claims 18-20,
	These claims are similar in scope to Claim 1 and are rejected under a similar rationale.

With regard to Dependent claim 22,
	Birnbaum, Wies, Eagleman, and Iwaki disclose the information processing apparatus as in claim 1.  Iwaki further discloses wherein the difference between the processed speech waveform data and the waveform data in the vibration database is synchronized with the vibration waveform data stored in the waveform storage unit (as discussed supra, the specification fails to adequately support the limitation “wherein the difference between the processed speech waveform data and the waveform data in the vibration database is synchronized with the vibration waveform data stored in the waveform storage unit”.  In the resulting interpretation, the storage of new waveform data, such as the speech data and data derived from the speech data, as in [0026-0027], are analogous to the claim limitation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum in view of Wies, Eagleman, and Iwaki, further in view of Grant (US Patent Application Publication 2008/0287147).

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Birnbaum, Wies, Eagleman, and Iwaki disclose all of the limitations. Birnbaum, Wies, Eagleman, and Iwaki do not explicitly disclose wherein the meta-information includes inputted character information, and the analysis unit analyses the character information and specifies the vibration type.
	Grant discloses a similar haptic apparatus wherein meta-information includes inputted character information, and the analysis unit analyses the character information and specifies the vibration type. See e.g., [0035], (discussing picking an appropriate haptic effect based on words inputted into a message).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Birnbaum, Wies, Eagleman, Iwaki and Grant before them to modify the apparatus of Birnbaum, Wies, Eagleman, and Iwaki so that inputted characters could be analyzed and used to determine the vibration type as taught by Grant. One would be motivated to do so to be able to convey additional sensory information in written words. See generally, Grant, [0005].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum in view of Wies, Eagleman, and Iwaki, further in view of Cruz-Hernandez (US Patent Application Publication 2012/0133494, “Cruz”).

With regard to Dependent Claim 8,
	As discussed with regard to Claim 1, Birnbaum, Wies, Eagleman, and Iwaki disclose all of the limitations. Birnbaum, Wies, Eagleman, and Iwaki do not explicitly disclose wherein the meta-information includes output position information, and the output control unit controls output of a tactile stimulus by the output unit on a basis of the output position information.
	Cruz discloses wherein information includes output position information, and the output control unit controls output of the tactile stimulus by the output on a basis of the output position information. See e.g., [0039], Fig. 5, (based on touch event can determine a GUI item and determine an effect corresponding to the item and determine a "desired location" to provide a haptic effect.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Birnbaum, Wies, Eagleman, Iwaki and Cruz before them to modify the apparatus of Birnbaum, Wies, and Eagleman so that output position information could be included in the meta-information as suggested by Cruz. One would be motivated to do so to provide additional immersion and information to the user when receiving a haptic effect.

With regard to Dependent Claim 9,
	As discussed with regard to Claim 8, Birnbaum, Wies, Eagleman, Iwaki and Cruz disclose all of the limitations. Birnbaum, Wies, Eagleman, and Cruz further discloses wherein the output control unit determines the output intended to output a tactile stimulus on the basis of the output position information. See e.g., Cruz, [0039], Fig. 5, (based on touch event can determine a GUI item and determine an effect corresponding to the item and determine a "desired location" to provide a haptic effect, thus a specific area ("output") is determined and will function accordingly to provide the effect).

With regard to Dependent Claim 10,
	As discussed with regard to Claim 8, Birnbaum, Wies, Eagleman, Iwaki and Cruz disclose all of the limitations. Birnbaum, Wies, Eagleman, Iwaki and Cruz further disclose wherein the output position information includes tap information related to the input information and the output control unit controls the output of the tactile stimulus by the output unit on a basis of the tap information.  See e.g., Cruz, [0039], Fig. 5, (position based on touch (i.e. tap) events). The examiner notes that the term "tap information" is extremely broad and not defined by the specification thus almost any sort of information even remotely associated with taps/touches is "tap information."	

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum, in view of Wies, Eagleman, and Iwaki, further in view of Mori (US Patent Application Publication 2012/0117499).

With regard to Dependent Claim 11,
	As discussed with regard to Claim 1, Birnbaum, Wies, Eagleman, and Iwaki disclose all of the limitations. Birnbaum, Wies, Eagleman, and Iwaki do not explicitly disclose a state estimation unit configured to estimate a state of the transmission source apparatus on a basis of environmental information transmitted by a transmission destination apparatus, wherein the output control unit controls display of a user interface regarding an application on a basis of a state of the transmission destination apparatus estimated by the state estimation unit.
	Mori discloses a device comprising a state estimation unit configured to estimate a state of a transmission source apparatus on a basis of environmental information transmitted by the transmission source apparatus, wherein the output control unit controls display of a reception user interface regarding an application on a basis of the state of a transmission source apparatus estimated by the state estimation unit, and wherein the state estimation unit is implemented via at least one processor.  See e.g., Abstract (determine a context (state) has changed from a first context to a second context, which then results in a changed arrangement on the GUI of the device.) The examiner notes that the scope of the term "estimates" is extremely broad and that a "determination" by a device is simply a very good estimate. But see also [0015], (discussing calculating a likelihood that identified information matches a current state ... thus an estimate). 	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Birnbaum, Wies, Eagleman, Iwaki and Mori before them to modify the haptic feedback apparatus of Birnbaum, Wies, Eagleman, and Iwaki to be able to estimate context of a device and make changes to the display based on the context as taught by Mori. One would be motivated to do so to allow a user to easily select and access applications relevant to their current situation.

With regard to Dependent Claim 12,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, Iwaki and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, Iwaki and Mori further disclose wherein the output control unit controls selectability of an object on the reception user interface on a basis of the state of the transmission source apparatus estimated by the state estimation unit. See e.g., Mori, Abstract (each context has a separate arrangement of applications on the device GUI, thus the "selectability" of the objects are based on the state/context.)

With regard to Dependent Claim 13,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, Iwaki and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, Iwaki and Mori further disclose wherein the state estimation unit estimates at least any one of a gripping state, installation state, exercise state or a manner state of the transmission source apparatus on the basis of the environmental information and the output control unit controls display of the user interface on a basis of estimation that the transmission source apparatus is in the gripping state, the installation state, exercise state or the manner state by the state estimation unit. See e.g., Mori, Abstract (determine a context (state) has changed from a first context to a second context, which then results in a changed arrangement on the GUI of the device.)  See also Mori, Fig. 7 (user can define any number of states ... thus the user can define a "gripping" or "installation" or "exercise" state.) The examiner notes these terms are not defined by the specification thus they are interpreted broadly as pretty much any association with these terms would count as one of these states. For example, many people equate exercising with leisure and Fig. 7 shows at least a "leisure" state thus this could be considered an "exercise state" but again as noted the user can define any number of states so could explicitly define an "exercise" state if they desired.

With regard to Dependent Claim 14,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, Iwaki and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, Iwaki and Mori further disclose wherein the output control unit causes information regarding the state of the transmission source apparatus estimated by the state estimation unit to be displayed on the reception user interface. See e.g., Mori, Fig. 4, 5, 6 (402, 502, 602 respectively, displaying the current state estimated).

With regard to Dependent Claim 15,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, Iwaki and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, Iwaki and Mori further discloses wherein the environmental information includes at least one of sensor information, position information, schedule information or application running information. See e.g., Mori, [0015], (GPS used which is at least "sensor information" and "position information").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145